Exhibit AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF MATERIAL TECHNOLOGIES, INC. The undersigned, Robert M. Bernstein hereby certifies as follows: (1)He is the duly elected and acting Chief Executive Officer of Material Technologies, Inc, a Delaware corporation (the “Corporation”). (2)The Corporation’s original Certificate of Incorporation was filed with the Delaware Secretary of State on March 4, 1997, and the name under which the Corporation was originally incorporated was Material Technologies, Inc. (3)This Amended and Restated Certificate of Incorporation restates and amends the original Certificate of Incorporation, as amended. (4)The Certificate of Incorporation of the Corporation is amended and restated hereby to read in full as follows: ARTICLE 1 The name of this Corporation is Material Technologies, Inc. ­ 1 ARTICLE 2 The address of the registered office of the Corporation in the State of Delaware is 1013 Centre Road, Wilmington, Delaware 19805, County of New Castle.The name of the Corporation’s registered agent at that address is Corporation Service Company. ARTICLE 3 The purpose of the Corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of the State of Delaware, as amended from time to time. ARTICLE 4 (a)Classes of Stock.This Corporation is authorized to issue two classes of stock to be designated, respectively, “Common Stock” and “Preferred Stock.”The total number of shares of capital stock which this
